Citation Nr: 0507697	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected ranula and excision 
of the left submaxillary gland.  

2.  Entitlement to a rating in excess of 10 percent for 
recurrent ranula.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife






ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1966.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Lincoln, Nebraska, Department 
of Veterans Affairs (VA) Regional Office (RO).  A June 2001 
rating decision denied entitlement to service connection for 
pancreatitis.  Although a February 2002 rating decision 
increased the rating for recurrent ranula, left, excision of 
left submaxillary gland from 0 percent to 10 percent from 
July 11, 2001, the claim for a rating in excess of 10 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In October 2003, the Board remanded the case to schedule a VA 
examination for the veteran, which was accomplished in March 
2004.  

The issue of entitlement to a rating in excess of 10 percent 
for recurrent ranula is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

The veteran does not currently have pancreatitis.  


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The issue of entitlement to service connection for 
pancreatitis, to include as secondary to service-connected 
ranula and excision of the left submaxillary gland, may be 
adjudicated on the merits because the VA has fulfilled its 
duty to assist and inform the veteran in the development of 
the claim in compliance with The Veterans Claims Assistance 
Act of 2000.  The VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall 
also notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received a VA examination in March 2004.  The 
veteran filed several lay statements with the RO, and he did 
not request a personal hearing on the issue of entitlement to 
service connection for pancreatitis.  

The RO's September 1998 and March 2001 letters, the Appeals 
Management Centers' February 2004 letter, the February 2002 
statement of the case, and the October 2002 and November 2004 
supplemental statements of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected ranula and excision 
of the left submaxillary gland

In September 1991, February 1992, January 1993, September 
2001, and February 2005 statements, the veteran contends that 
he incurred pancreatitis as a result of his service-connected 
ranula and excision of the left submaxillary gland.  He 
believes that the excision of the maxillary gland led to all 
of his digestive problems, which include loss of an appendix, 
loss of a gall bladder, and pancreas surgery to remove an 
intestinal blockage.  He claims that the doctor who removed 
the submaxillary gland told him that he might incur digestive 
problems later in life because of the absence of the 
submaxillary gland.  He contends that he has experienced a 
hard time gaining weight and that his weight never goes above 
140 pounds.  A lot of times when he eats, he has a hard time 
retaining food, and he throws up.  He believes that the 
ranula and the pancreas are as connected in his body as a 
motor and a transmission are connected in a car.  For that 
reason, he believes that he is entitled to service connection 
for pancreatitis as a result of his service-connected ranula 
and excision of the left submaxillary gland.  

For the veteran to establish service connection for 
pancreatitis, the evidence must demonstrate that pancreatitis 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current pancreatitis, show in-service 
manifestation of pancreatitis, and provide a nexus opinion by 
a medical professional that current pancreatitis resulted 
from the in-service manifestation of disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  To establish 
secondary service connection, the veteran must present 
evidence of current pancreatitis and provide a nexus opinion 
by a medical professional that the current pancreatitis 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The veteran must first show that he has current pancreatitis.  
A claim for service connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In May 1981, the veteran was admitted to the hospital with a 
working diagnosis of cholecystitis and possible secondary 
pancreatitis because of his abdominal symptoms.  He was taken 
to the operating room where no stones were found; however, 
the final pathology report did show cholecystitis.  No 
diagnosis of pancreatitis was confirmed.  

In June 1998, VA computed tomography findings were consistent 
with subacute pancreatitis.  In July 1998, the veteran 
complained of lateral flank pain, and the VA diagnoses 
included chronic pancreatitis.  In August 1998, a VA 
physician stated that he was not sure about the diagnosis of 
pancreatitis.  Even though the VA computed scan was 
suggestive of subacute pancreatitis, the examiner thought 
that the veteran could benefit from other evaluation to 
confirm his diagnosis.  A September 1998 barium test 
represented normal variation but could be secondary to peptic 
disease or adjacent pancreatic process.  

In November 1998, a follow-up VA computed tomography, 
colonoscopy, and barium enema confirmed that there was no 
evidence suggesting chronic pancreatitis, and the veteran's 
recent weight loss was attributed to the start of a low-fat 
diet.  The veteran was removed from pancreatitis medications 
and instructed to resume a normal diet.  In February 1999, 
when there was suspected chronic pancreatitis, the veteran 
underwent a VA pancreatogram.  The finding was that the 
pancreas was normal in the entire pancreas, and the 
pancreatogram was normal.  A February 1999 VA computed 
tomography scan of the pancreas was normal.  

In May 1999, the veteran told a VA podiatrist that he had 
"pancreas surgery" done in February 1999 at the 
Minneapolis, Minnesota VA Medical Center and that he felt 
better than he had in quite some time.  The veteran's July 
2002 testimony clarified that the February 1999 surgery 
revealed that he did not have pancreatitis but rather an 
intestinal blockage caused by not having enough saliva to 
properly digest food.  

An April 2000 VA computed tomography scan of the pancreas was 
unremarkable.  At the March 2004 VA examination, there was 
insufficient clinical information for a diagnosis of acute or 
chronic pancreatitis or residuals thereof.  

Although the June 1998 VA computed tomography findings were 
consistent with subacute pancreatitis, there is no evidence 
of current pancreatitis.  Without evidence of current 
pancreatitis, the evidence is against the claim, and service 
connection cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for pancreatitis is denied.  


REMAND

Since the most recent supplemental statement of the case in 
November 2004, the veteran has presented an additional lay 
statement about his increased rating claim, which was 
received by the Board in February 2005.  The Board does not 
have the authority to consider this additional evidence 
without the RO's initial consideration of the evidence or the 
veteran's waiver of RO consideration as contrary to 
38 U.S.C.A. § 7104(a).  See Disabled American Veterans(DAV), 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. May 1, 2003).  The veteran has not filed a waiver; 
therefore, the only available course is to remand the case 
for the RO's initial consideration of the additional evidence 
and readjudication of the issue of entitlement to a rating in 
excess of 10 percent for recurrent ranula.  

The case is remanded for the following action:

1.  The issue of entitlement to a rating 
in excess of 10 percent for recurrent 
ranula should be readjudicated based upon 
all evidence of record, including the 
veteran's additional lay statement 
received by the Board in February 2005.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

2.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




